        Case 2:17-cv-01245-JNP-EJF Document 114 Filed 09/10/19 Page 1 of 2




MANNING CURTIS BRADSHAW
  & BEDNAR PLLC
Alan C. Bradshaw, #4801
Chad R. Derum, #9452
Douglas J. Crapo, #14620
136 E. South Temple, Suite 1300
Salt Lake City, Utah 84111
(801) 363-5678
abradshaw@mc2b.com
cderum@mc2b.com

Attorneys for Plaintiff
IHC Health Services, Inc.


                           IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 IHC HEALTH SERVICES, INC., a non-profit               SECOND STIPULATED MOTION
 Utah corporation,                                     TO AMEND SCHEDULING ORDER

           Plaintiff,                                  Case No. 2:17-cv-01245-JNP-EJF

 v.                                                    Judge Jill N. Parrish

 ELAP SERVICES, LLC, a limited liability               Magistrate Judge Evelyn J. Furse
 company,

           Defendant.



         Plaintiff IHC Health Services, Inc. (“Intermountain”) and Defendant ELAP Services,

LLC (“ELAP”), by and through their counsel of record in this matter, hereby stipulate and move

the Court to amend the Amended Scheduling Order entered in this matter on March 25, 2019.

         Good cause exists to extend the schedule. As the Court knows, written discovery is

underway in this matter but has resulted in several discovery disputes on matters the parties have



{01913359.DOCX /}
        Case 2:17-cv-01245-JNP-EJF Document 114 Filed 09/10/19 Page 2 of 2




not been able to resolve themselves. As a result, the production of documents remains

incomplete, resulting in delay in the initiation of deposition discovery. Given the scope of the

discovery at issue in the case, additional time is necessary to ensure appropriate review of

discovery materials, complete depositions of fact witnesses and experts, and complete other

matters now on the schedule.

         Since the deadlines proposed to be extended have not yet expired, this Motion is timely.

         For the foregoing reasons, the parties have stipulated to extend all remaining deadlines in

the existing scheduling order by six months. Furthermore, in light of the items that remain

pending and outstanding, one or both parties may find it necessary to move the court for an

additional extension of the deadlines included in the proposed amended schedule.

         Accordingly, the parties stipulate and request that the Second Amended Scheduling Order

be amended as proposed in the Exhibit A attached hereto.

         DATED this 10th day of September, 2019.

                                               MANNING CURTIS BRADSHAW & BEDNAR, PLLC

                                               By: /s/ Chad R. Derum

                                               Attorneys for Plaintiff IHC Health Services, Inc.


                                               PARR BROWN GEE & LOVELESS

                                               By: /s/ Bentley J. Tolk (with permission)

                                               Attorneys for Defendant ELAP Services, LLC




{01913359.DOCX /}
